DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 21, 2021 has been entered.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 8-9, 21-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0138193 A1 to Zhang et al. (“Zhang”) in view of U.S. Patent Application Publication No. 2019/0164762 A1 to Su et al. (“Su”).								As to claim 1, although Zhang discloses an electronic apparatus, comprising: a stack of conductive tiers (46, 178) interleaved with insulative tiers (32) of the stack; and pillars (55) extending through the stack, each of the pillars (55) comprising a channel region (60); fill materials (74, 76) extending through the stack adjacent outer sidewalls of the conductive tiers (46, 178), at least one conductive tier (46, 178) of the conductive tiers (46, 178) of the stack having a width greater than a width of vertically neighboring insulative tiers (32) of the insulative tiers (32) of the stack (See Fig. 4, Fig. 5, Fig. 7, Fig. 8, Fig. 18, Fig. 19, Fig. 21, Fig. 29, Fig. 36, Fig. 38, Fig. 39, ¶ 0100, ¶ 0104, ¶ 0123, ¶ 0125, ¶ 0130, ¶ 0131, ¶ 0132, ¶ 0137, ¶ 0138, ¶ 0139, ¶ 0140, ¶ 0157, ¶ 0158, ¶ 0159, ¶ 0161, ¶ 0164, ¶ 0172, ¶ 0187, ¶ 0192, ¶ 0198, ¶ 0199) (Notes: the protruded conductive tier has a greater width), Zhang does not further disclose a polymer material on outer sidewalls of the insulative tiers of the stack, the polymer material not extending along the outer sidewalls of the conductive tiers of the stack; the fill materials extending adjacent the polymer material on the outer sidewalls of the insulative tiers of the stack.	However, Su does disclose a polymer material (150) on outer sidewalls of the insulative tiers (128, 138, 140) of the stack, the polymer material (150) not extending along the outer sidewalls of the conductive tiers (123, 124, 125, 126) of the stack (See Fig. 1, Fig. 2, Fig. 4, Fig. 5, Fig. 6, ¶ 0016, ¶ 0017, ¶ 0018, ¶ 0019, ¶ 0021, ¶ 0023, ¶ 0025, ¶ 0026, ¶ 0027, ¶ 0028, ¶ 0029, ¶ 0030).								In view of the teachings of Zhang and Su, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Zhang to have a polymer material on outer sidewalls of the insulative tiers of the stack, the polymer material not extending along the outer sidewalls of the conductive tiers of the stack; the fill materials extending adjacent the polymer material on the outer sidewalls of the insulative tiers of the stack because the polymer material improves filling characteristics of the conductive tiers (See Zhang Fig. 21 and Su ¶ 0030).													As to claim 2, Zhang further discloses wherein the at least one conductive tier (46, 178) comprises: a region (46), proximate a pillar (55) of the pillars (55), comprising a conductive material (¶ 0139, ¶ 0158); and a rail (178), distal from the pillar (55) of the pillars (55), comprising the conductive material (¶ 0139, ¶ 0158), the rail (178) defining a height equal to or greater than a height of the region (46) (See Fig. 39, ¶ 0139, ¶ 0158).	As to claim 3, Zhang further discloses wherein the region (46) comprising the conductive material (¶ 0139, ¶ 0158) further comprises another conductive material (¶ 0138) (See ¶ 0138, ¶ 0139, ¶ 0158).									As to claim 4, Zhang further discloses wherein: the conductive material (¶ 0139, ¶ 0158) comprises tungsten (¶ 0139, ¶ 0158); and the other conductive material (¶ 0138) comprises titanium nitride (¶ 0138) (See ¶ 0138, ¶ 0139, ¶ 0158).				As to claim 6, Zhang further discloses wherein the at least one conductive tier (46, 178) comprises a mushroom-shaped rail (178) of a conductive material (¶ 0158) (See Fig. 39, ¶ 0158).										As to claim 8, Zhang further discloses wherein the at least one conductive tier (46, 178) has a greater height proximate an outer sidewall of the at least one conductive tier (46, 178) than proximate a pillar (55), of the pillars (55), extending through the at least one conductive tier (46, 178) (See Fig. 39).							As to claim 9, Zhang further discloses wherein an outer rail portion (178) of the at least one conductive tier (46, 178) partially surrounds the outer sidewalls of the vertically neighboring insulative tiers (32) (See Fig. 21, Fig. 39).					As to claim 21, although Zhang discloses a memory device, comprising: an array of memory cells comprising blocks of pillars (55) extending through a stack of insulative tiers (32) interleaved with conductive tiers (46, 178), at least one of the blocks comprising: at least one of the conductive tiers (46, 178) having a greater width than a width of at least one of the insulative tiers (32); and fill materials (74, 76) adjacent outer sidewalls of the conductive tiers (46, 178) (See Fig. 4, Fig. 5, Fig. 7, Fig. 8, Fig. 18, Fig. 19, Fig. 21, Fig. 29, Fig. 36, Fig. 38, Fig. 39, ¶ 0100, ¶ 0104, ¶ 0123, ¶ 0125, ¶ 0130, ¶ 0131, ¶ 0132, ¶ 0137, ¶ 0138, ¶ 0139, ¶ 0140, ¶ 0157, ¶ 0158, ¶ 0159, ¶ 0161, ¶ 0164, ¶ 0172, ¶ 0187, ¶ 0192, ¶ 0198, ¶ 0199) (Notes: the protruded conductive tier has a greater width), Zhang does not further disclose a polymer inhibitor material on outer sidewalls of the insulative tiers, the polymer inhibitor material not extending along the outer sidewalls of the conductive tiers; the fill materials extending adjacent the polymer inhibitor material on the outer sidewalls of the insulative tiers.				However, Su does disclose a polymer inhibitor material (150) on outer sidewalls of the insulative tiers (128, 138, 140), the polymer inhibitor material (150) not extending along the outer sidewalls of the conductive tiers (123, 124, 125, 126) (See Fig. 1, Fig. 2, Fig. 4, Fig. 5, Fig. 6, ¶ 0016, ¶ 0017, ¶ 0018, ¶ 0019, ¶ 0021, ¶ 0023, ¶ 0025, ¶ 0026, ¶ 0027, ¶ 0028, ¶ 0029, ¶ 0030, ¶ 0037).									In view of the teachings of Zhang and Su, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Zhang to have a polymer inhibitor material on outer sidewalls of the insulative tiers, the polymer inhibitor material not extending along the outer sidewalls of the conductive tiers; the fill materials extending adjacent the polymer inhibitor material on the outer sidewalls of the insulative tiers because the polymer inhibitor material improves filling characteristics of the conductive tiers (See Zhang Fig. 21 and Su ¶ 0030).													As to claim 22, Zhang in view of Su further discloses wherein the at least one of the conductive tiers (46, 178) comprises: a tungsten rail (178) along the outer sidewall of the at least one of the conductive tiers (46, 178); and a formation-promoter material (160) directly between the tungsten rail (178) and the outer sidewall of the at least one of the conductive tiers (46, 178/123, 124, 125, 126) (See Zhang Fig. 21, Fig. 39, ¶ 0158 and Su Fig. 5, Fig. 6, ¶ 0037) (Notes: the formation-promoter material is not specified. Each repeated and subsequent formation serves as the formation-promoter material).		As to claim 24, Zhang further discloses wherein the outer sidewalls of the at least one of the conductive tiers (46, 178) defines a curve through elevations of the at least one of the conductive tiers (46, 178) (See Fig. 21, Fig. 39).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0138193 A1 to Zhang et al. (“Zhang”) and U.S. Patent Application Publication No. 2019/0164762 A1 to Su et al. (“Su”) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2016/0104719 A1 to Jung et al. (“Jung”) and U.S. Patent Application Publication No. 2020/0091176 A1 to Yun et al. (“Yun”). The teachings of Zhang and Su have been discussed above.							As to claim 25, although Zhang discloses wherein the fill materials (74, 76) comprise: a conductive region (76) and regions of an oxide/nitride material (74) (See Fig. 39, ¶ 0187, ¶ 0192), Zhang and Su do not further disclose wherein the conductive region is a polysilicon region interposed between regions of an oxide material; and regions of a nitride material on the regions of the oxide material, the nitride material being directly adjacent the outer sidewalls of the conductive tiers and directly adjacent the polymer material on the outer sidewalls of the insulative tiers.					However, Jung does disclose wherein the conductive region (180) is a polysilicon region (180) interposed between regions of an oxide material (178) (See Fig. 1, Fig. 2, Fig. 3, ¶ 0056, ¶ 0080, ¶ 0081, ¶ 0082).									Further, Yun does further disclose wherein the fill materials (170, CSL) comprising regions of a nitride material (silicon nitride) on the regions of the oxide material (silicon oxide) (See Fig. 3, ¶ 0046).								In view of the teachings of Zhang, Su, Jung, and Yun, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhang and Su to have wherein the conductive region is a polysilicon region interposed between regions of an oxide material; and regions of a nitride material on the regions of the oxide material, the nitride material being directly adjacent the outer sidewalls of the conductive tiers and directly adjacent the polymer material on the outer sidewalls of the insulative tiers because the regions of the oxide material and nitride materials sandwiching the polysilicon region provide a common source structure to control strings of devices, where the materials of the conductive region and the insulating regions are commonly applied in the art (See Jung ¶ 0056 and Yun ¶ 0046). 
Claims 10, 12-15, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0138193 A1 to Zhang et al. (“Zhang”) in view of and U.S. Patent Application Publication No. 2019/0164762 A1 to Su et al. (“Su”), U.S. Patent Application Publication No. 2016/0104719 A1 to Jung et al. (“Jung”), and U.S. Patent Application Publication No. 2020/0091176 A1 to Yun et al. (“Yun”).							As to claim 10, although Zhang discloses a memory device, comprising: a stack of alternating insulative tiers (32) and conductive tiers (46, 178), the stack divided into blocks (separated by 74, 76, 77); fill materials (74, 76, 77) extending between the blocks (separated by 74, 76, 77), the fill materials (74, 76, 77) comprising a nitride/oxide material region (74, 77) and a conductive region (76); and pillars (55) extending through the stack, each of the pillars (55) comprising a channel region (60), at least one conductive tier (46, 178) of the conductive tiers (46, 178) comprising: a region (46) proximate a pillar (55) of the pillars (55) and comprising a conductive material (¶ 0139, ¶ 0158); and a rail (178) comprising the conductive material (¶ 0139, ¶ 0158), the rail (158) extending from the region (46) proximate the pillar (55), away from the pillar (55), and beyond an outer sidewall of a neighboring insulative tier (32) of the insulative tiers (32), the nitride/oxide material region (77), of the fill materials (74, 76, 77), extending substantially conformally along an outer sidewall of the rail (178) of the at least one conductive tier (46, 178), (See Fig. 4, Fig. 5, Fig. 7, Fig. 8, Fig. 18, Fig. 19, Fig. 21, Fig. 29, Fig. 36, Fig. 38, Fig. 39, ¶ 0100, ¶ 0104, ¶ 0123, ¶ 0125, ¶ 0130, ¶ 0131, ¶ 0132, ¶ 0137, ¶ 0138, ¶ 0139, ¶ 0140, ¶ 0157, ¶ 0158, ¶ 0159, ¶ 0161, ¶ 0164, ¶ 0172, ¶ 0187, ¶ 0192, ¶ 0198, ¶ 0199), Zhang does not further disclose a polymer inhibitor material on an outer sidewall of the insulative tiers, the polymer material not extending along an outer sidewall of the conductive tiers; wherein the fill materials comprising a nitride material region, an oxide material region, and the conductive region is a polysilicon region; the nitride material region extending adjacent the polymer inhibitor material, the oxide material region, of the fill materials, extending along the nitride material region, and the polysilicon region, of the fill materials, extending along the nitride material region.												However, Su does disclose a polymer inhibitor material (150) on an outer sidewall of the insulative tiers (128, 138, 140), the polymer material (150) not extending along an outer sidewall of the conductive tiers (123, 124, 125, 126) (See Fig. 1, Fig. 2, Fig. 4, Fig. 5, Fig. 6, ¶ 0016, ¶ 0017, ¶ 0018, ¶ 0019, ¶ 0021, ¶ 0023, ¶ 0025, ¶ 0026, ¶ 0027, ¶ 0028, ¶ 0029, ¶ 0030, ¶ 0037).									Further, Jung does disclose wherein the conductive region (180) is a polysilicon region (180) interposed between regions of an oxide material (178) (See Fig. 1, Fig. 2, Fig. 3, ¶ 0056, ¶ 0080, ¶ 0081, ¶ 0082).									Furthermore, Yun does disclose wherein the fill materials (170, CSL) comprising a nitride material region (silicon nitride), an oxide material region (silicon oxide), and the conductive region (170); the oxide material region (silicon oxide), of the fill materials (170, CSL), extending along the nitride material region (silicon nitride), and the conductive region (170), of the fill materials (170, CSL), extending along the nitride material region (silicon nitride) (See Fig. 3, ¶ 0046).							In view of the teachings of Zhang, Su, Jung, and Yun, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Zhang to have a polymer inhibitor material on an outer sidewall of the insulative tiers, the polymer material not extending along an outer sidewall of the conductive tiers; wherein the fill materials comprising a nitride material region, an oxide material region, and the conductive region is a polysilicon region; the nitride material region, of the fill materials, extending substantially conformally along the outer sidewall of the rail of the at least one conductive tier, the nitride material region extending adjacent the polymer inhibitor material, the oxide material region, of the fill materials, extending along the nitride material region, and the polysilicon region, of the fill materials, extending along the nitride material region because the polymer inhibitor material improves filling characteristics of the conductive tiers and having the fill materials comprising the nitride material region, the oxide material region, and the polysilicon region provides a better isolation of the polysilicon region from the conductive tiers, where the materials of the conductive region and the insulating regions are commonly applied in the art (See Zhang Fig. 21, Fig. 39, Su ¶ 0030, Jung ¶ 0056, and Yun ¶ 0046).												As to claim 12, Zhang further discloses wherein the rail (178) extends vertically along a portion of the outer sidewall of the neighboring insulative tier (32) (See  Fig. 21, Fig. 39).											As to claim 13, Zhang further discloses wherein the rail (178) defines a vertically-convex outer sidewall (See 21, Fig. 39).						As to claim 14, Zhang further discloses wherein the region (46) proximate the pillar (55) further comprises another conductive material (¶ 0138) (See ¶ 0138).		As to claim 15, Zhang further discloses wherein the other conductive material (¶ 0138) is directly adjacent the neighboring insulative tier (32) along only a portion of a width of the neighboring insulative tier (32) (See Fig. 39) (Notes: also see prior art of record regarding the metal barrier layer).								As to claim 26, Zhang in view of Su discloses further comprising a formation-promotion material (160) between the rail (178) and the region (46) proximate the pillar (55) (See Zhang Fig. 21, Fig. 39, ¶ 0158 and Su Fig. 5, Fig. 6, ¶ 0037) (Notes: the formation-promoter material is not specified. Each repeated and subsequent formation serves as the formation-promoter material).	
		
Response to Arguments
Applicant's arguments with respect to claims 1, 10, and 21 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Prior art made of record is considered pertinent to Applicants’ disclosure: Sharangpani et al. (US 2017/0352669 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438. The examiner can normally be reached M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID CHEN/Primary Examiner, Art Unit 2815